EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alysa Youngson (Reg. No. 72,795) on 6 January 2021.

The application has been amended as follows: 
IN THE SPECIFICATION
In the abstract, first line, “according to the present disclosure” has been deleted.

IN THE CLAIMS
In Claim 1, last line, the period has been replaced by a comma, a carriage return and indent have been added, and the phrases - -
wherein the controller is configured to redetect three points of the edge of the wafer when at least one of the three detected points is detected from the notch of the wafer,

wherein the controller is configured to move the wafer again to re-redetect three points of the edge of the wafer when the center of the wafer is not determined by the redetected three points, and
wherein a direction of wafer movement after the redetection is opposite to a direction of wafer movement before the redetection of the three points of the edge of the wafer. - - have been added.

Claims 7-8, 15, 17, and 19 have been deleted.

In Claim 9, third-to-last line, the last “and” has been deleted.

In Claim 9, last line, the period has been replaced by a semicolon, a carriage return and indent have been added, and the phrases - -
in the case in which all of the three points of the edge portion are detected from edges other than the notch of the detected wafer, determining a center of the wafer using two of the three points of the edge portion of the detected wafer;
calculating two intersection points of two circles each of which having a radius the same as a radius of the wafer, the two circles respectively having centers of the circles at the two detected points; and
determining an intersection point closer to the center of a target position of the wafer as the center of the wafer. - - have been added.



In Claim 18, line 4, the last “and” has been deleted.

In Claim 18, last line, the period has been replaced by a semicolon, a carriage return and indent have been added, and the phrases - -
calculating two intersection points of two circles each of which having a radius the same as a radius of the wafer, the two circles respectively having centers of the circles at the two detected points of the wafer; and
determining an intersection point closer to the center of a target position of the wafer as the center of the wafer. - - have been added.

Reasons for Allowance
Claims 1-6, 9-14, 16, 18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claims overcome the prior art since they require (Claim 1) wherein a direction of wafer movement after the redetection is opposite to a direction of wafer movement before the redetection of the three points of the edge of the wafer or (Claims 9 and 18) calculating two intersection points of two circles each of which having a radius the same as a radius of the wafer, the two circles respectively having centers of the circles at the two detected points in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Application Publication No. 2006/0100740 to Sakiya et al. discloses three sensors 9 (FIG. 27), however, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0151574 and KR 10-2010-0026743 disclose only two sensors, not three to detect each wafer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Gerald McClain/Primary Examiner, Art Unit 3652